Exhibit 10.1
 
 
SOUTHWEST IOWA RENEWABLE ENERGY, LLC HAS REQUESTED THAT THE
 PORTIONS OF THIS DOCUMENT DENOTED BY BOXES AND ASTERISKS BE
ACCORDED CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2
 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934.


 
CARBON DIOXIDE PURCHASE AND SALE AGREEMENT
 
THIS CARBON DIOXIDE PURCHASE AND SALE AGREEMENT (this “Agreement”) is made this
2nd day of April, 2013, between Southwest Iowa Renewable Energy, LLC, (“SIRE”)
and EPCO Carbon Dioxide Products, Inc. (“EPCO”).  SIRE and EPCO may collectively
be referred to herein as the “Parties” or individually as a “Party”.
 
WHEREAS, SIRE operates an ethanol production facility in Council Bluffs, Iowa,
Pottawattamie County, Iowa which produces as a by-product raw carbon dioxide in
gaseous form; and
 
WHEREAS, it is the intention of the Parties that SIRE provide CO2 Gas from the
ethanol plant for use by EPCO in the EPCO Plant on the terms and conditions set
forth in this Agreement.
 
NOW, THEREFORE, in consideration of the forgoing premises, the mutual covenants
set forth below, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties hereto agree as
follows, superseding all prior agreements:
 
1.           Definitions:
 
(a)           ETHANOL PLANT - The ethanol production facility and related
operations located on the premises at Council Bluffs, Iowa which produces as a
by-product quantities of CO2 Gas;
 
(b)           CO2 Gas - means the raw carbon dioxide gas produced as a byproduct
of the ethanol plant and provided to the EPCO Plant for production of Liquid
CO2.
 
(c)           Contract Year - Shall mean each twelve (12) month period during
the term hereof beginning on the first day of the first month after the EPCO
Plant begins producing Liquid CO2.
 
(d)           EPCO Plant and Site- The carbon dioxide liquefaction plant to be
constructed by EPCO on the Leased Premises.  The Site shall consist of
approximately 1-2 acres of land to be leased to EPCO for the construction and
operation of its CO2 plant, storage tanks, and load out equipment.
 
(e)           Flow Rate - The rate of flow of CO2 Gas from the ethanol plant to
the Matchpoint.
 
(f)           Liquid CO2 - means the finished purified, liquefied product
produced by EPCO from the CO2 Gas supplied by the ethanol plant
 

 
 
 

--------------------------------------------------------------------------------

 





(g)           Matchpoint - The flange or other point on the necessary services
and process facility conduits into and out of the EPCO Plant site and shown on
Exhibit A.  The Matchpoint shall be located in a mutually agreed upon location
as near as practical to the boundary of the Leased Premises,
 
(h)           Shipped Tons - means those short tons of Liquid CO2 shipped out of
the EPCO Plant by weight.  Shipped Tons shall be determined by certified truck
or rail scales located on the EPCO Plant site and EPCO’s bills of lading which
will be provided to SIRE on a daily basis and, upon request by SIRE, in a
monthly cumulative report.
 
(i)           Specifications - means the minimum (or maximum as the case may be)
acceptable specifications for the makeup and contents of the CO2 Gas as set
forth on Exhibit B hereto.
 
(j)                      Downtime - means any time during which the CO2 plant is
not receiving sufficient gas for EPCO to load up its compressors 100% and make a
minimum of [*] tons per hour of beverage grade liquid CO2 for at least 12 hours
in any given day.
 
2.           Term:
 
(a)           The initial term of this Agreement shall be for ten (10) years
effective on the startup of EPCO’s CO2 plant.  This agreement shall renew
automatically for two (2) additional five (5) year periods thereafter, unless
either Party provides written notice of termination to the other within six (6)
months prior to the end of the initial term or any renewal period thereafter.
 
3.           Quantity and Price:
 
(a)           SIRE shall be obligated to supply EPCO at the Matchpoint raw CO2
gas at [*] p.s.i.g. at a consistent Flow Rate sufficient for EPCO to produce
[*] tons of Liquid CO2 per hour ([*] tons/day) as measured pursuant to Section 5
on a consistent basis 350 days per year.  SIRE is allowed [*] days each contract
year for scheduled or unscheduled “downtime”.  For SIRE’s downtime over the
[*] days allowed, EPCO will receive credit to cover its extra expense incurred
to supply its customers.  EPCO’s only remedy in this case is credit against
future CO2 Gas purchases from SIRE.
 
(b)           The base price of CO2 Gas paid shall be $[*] per ton the first [*]
([*]) years of the agreement and $[*] per ton thereafter.  The final price paid
each month shall be the base price plus [*]% of the profits above a [*]%
targeted margin.  The base price shall be the floor price.  The calculation will
be made by EPCO each month and provided to SIRE.  The sample calculation is as
shown in Exhibit C.
 
(c)           EPCO shall meet all applicable legal requirements concerning the
release of CO2 Gas in its possession that are in force during the term and,
whether a legal requirement or not, EPCO shall use commercially reasonable
efforts to prevent venting of CO2 Gas and to maximize recovery of
condensation.  Any future credits received or taxes imposed on the CO2 emissions
or carbon balance originating from the ethanol plant shall be owned or owed,
whichever the case may be, by SIRE.
 

                                                              
 
2

--------------------------------------------------------------------------------

 





4.           Take or Pay Minimum:
 
(a)           During the first [*] ([*]) years of operation, EPCO agrees to a
take or pay obligation of [*]% of [*] tons/day or [*] tons per day.  After the
first two years of the agreement the take/pay obligation shall increase to [*]%
of capacity ([*] tons) or [*] tons per day.  The price paid per ton for the take
or pay obligation shall be the average price paid for the applicable annual
contract period.  The take or pay obligation will be “trued” up or determined on
an annual basis with any take/pay shortfall being paid within 30 days of the end
of the applicable contract period.  The annual tons billed will be the greater
of actual tons billed or take or pay tons.
 
(b)           EPCO’s obligation to Take or Pay shall abate for any day that EPCO
is ready and able to “take” CO2 Gas, but is unable to do so because (i) there
exists a force majeure event affecting SIRE as defined in Section 8; (ii) the
raw CO2 Gas provided from the source fails to meet the Specifications; (iii) the
Flow Rate that can be provided by SIRE to EPCO falls below an amount sufficient
for EPCO to produce [*] tons of finished CO2 per hour as set forth in (a); or
((iv) there exists a force majeure event affecting EPCO, as defined in
Section 8.
 
5.           Measurement/Quality:
 
(a)           The quantity of CO2 Gas purchased by EPCO from SIRE shall be
measured by the number of Shipped Tons, as determined on truck and/or rail
scales located at the EPCO Plant.  SIRE shall have the right to audit EPCO’s
truck and rail scales at its expense.
 
(b)           EPCO Will furnish certified bills of lading or other suitable
records of daily production to SIRE on a daily basis which shall provide notes
relative to the quality and quantity of CO2 Gas and, upon request of SIRE, in a
monthly cumulative report.  Such records may omit the customer names and
addresses but shall establish the number of Shipped Tons.
 
(c)           SIRE represents and warrants that the raw CO2 feed Gas provided
shall meet the Specifications set forth on Exhibit B.  If there is a dispute as
to whether the CO2 gas meets specifications, EPCO will have an independent
testing lab test the gas for conformance and their decision will be binding on
both parties.  If the test results find that the CO2 gas is non-conforming, SIRE
will be responsible for the independent testing lab charges.  Except as
specifically stated herein, SIRE makes no warranties or representations, express
or implied, including without limitation, any warranties of merchantability or
fitness for a particular purpose.
 
(d)           EPCO agrees to monitor the CO2 Gas quality at its own expense to
determine if the CO2 Gas meets Specifications and agrees to promptly inform SIRE
if it does not.
 
6.           Payment and Terms:
 
SIRE shall bill EPCO monthly for the amount of CO2 Gas purchased under the terms
of this Agreement as measured in accordance with Section 5 hereof.  EPCO shall
pay net [*] days from billing date.  Any amounts due hereunder and not paid by
the date due shall accrue interest at the rate of one and one-half percent
(1.5%) per month or the maximum rate permitted by applicable law, whichever is
less, determined and compounded on a daily basis from the date due until the
date paid.
 

                                                               
 
3

--------------------------------------------------------------------------------

 





7.           Utilities
 
EPCO will require approximately 5-10 gpm of potable water for sanitary purposes
and 40-65 gpm for process water, all of which will be supplied by SIRE.  The
process water will consist of approximately 25-30 gpm for EPCO’s scrubber and
20-35 gpm for its evaporator.  The scrubber water should be potable quality or
better (cannot be spent scrubber water from the ethanol process) and the
evaporator water should be treated (from SIRE’s cooling tower).  The amount of
process water supplied shall be metered by EPCO.  SIRE will take back the spent
scrubber water, evaporator water, and condensate from EPCO.  EPCO shall be
responsible for the installation of the potable and process lines (supply and
return) running to/from the CO2 plant.
 
EPCO will contract directly with the applicable power company for its power
supply. SIRE shall assist EPCO in providing a location as close as possible to
the power source.
 
8.           Force Majeure:
 
(a)           Neither Party shall be liable for failure to perform or for delay
in performing this Agreement where such failure or delay is occasioned by events
constituting force majeure, and the Parties shall use all reasonable efforts to
minimize the duration of any event of force majeure.  For purposes of this
Agreement “force majeure” shall include the following:  (i) fire, explosion,
strike, lock-out, labor dispute, casualty, accident or mechanical failure(s);
(ii) lack or failure in whole or in part of transportation facilities;
(c) storm, flood or drought; (iii) acts of God or of the public enemy, war,
riots, police action, or civil commotion; (iv) any law, regulation, ordinance,
demand, judgment, injunction, arbitral award, or other requirement or regulation
of any federal, state, or local government or government agency; and (v) any
other act whatsoever, whether similar or dissimilar to those above enumerated,
beyond the reasonable control of the party suffering such event of Force
majeure.
 
(b)           The Party asserting that an event of force majeure has occurred
shall send or deliver to the other Party prompt written notice thereof setting
forth a description of the event of force majeure, an estimate of its effect
upon the Party’s ability to perform its obligations under this Agreement and the
duration thereof.  The notice shall be supplemented by such other information or
documentation as the Party receiving the notice may reasonably request.  As soon
as possible after the cessation of any event of force majeure, the Party which
asserted such event shall give the other Party written notice of such
cessation.  Whenever possible, each Party shall give the other Party notice of
any threatened or impending event of force majeure, and the Parties shall use
all reasonable efforts to minimize the duration of any event of force
majeure.  If the event of force majeure continues for a period of twelve (12)
months, either party may terminate this agreement.  If SIRE has a force majeure
event which lasts for more than ninety (90) days, EPCO shall have the option to
terminate this agreement.
 
(c)           It is agreed that if either the SIRE Plant or the EPCO Plant is
destroyed by a force majeure event, the affected Party shall not be required to
rebuild its facility and this Agreement will be terminated without penalty
 

                                                                
 
4

--------------------------------------------------------------------------------

 



9.           Delivery of Product.
 
(a)           The pipeline delivering CO2 Gas from the SIRE PLANT to the EPCO
Plant will be installed by EPCO.  EPCO will also pay for and install the
blower.  EPCO will also provide a backup blower.  Although EPCO will pay for the
upfront capital cost, SIRE shall pay for the cost to operate and maintain the
blower.
 
(b)           Title to and risk of loss of CO2 Gas shall pass from SIRE to EPCO
at the Matchpoint, but the quantity of CO2 Gas sold and purchased hereunder
shall nonetheless be measured in accordance with Section 5 hereof.
 
(c)           Each Party will be responsible for any clean-up which is necessary
due to a spill or leak from that portion of the pipeline which it is required to
maintain.  Notwithstanding the foregoing, if one Party is solely responsible for
physical damage to the portion of the pipeline located on the other’s premises,
the former shall be liable for damages caused to the pipeline and for other
directly related damages, such as, but not limited to, clean-up expenses, and
shall take prompt, appropriate, corrective action.
 
10.           Damages/Indemnification/Warranties.
 
(a)           EPCO shall indemnify, defend and hold harmless SIRE from and
against any and all claims, loss, costs, expenses, damages, liability (including
attorneys’ fees and expenses) arising from EPCO’s violation of any law, rule or
regulation (including but not limited to any environmental law, rule or
regulation) as well as any use of the Leased Premises, or from the conduct of
EPCO’s business (including, but not limited to, any product liability claims
arising therefrom or from any activity, work or things done, permitted or
suffered by EPCO in or about the Leased Premises, or arising from any negligence
of EPCO, or any of EPCO’s customers, invitees, contractors, occupants, or
employees, and from and against all loss, damage, liability, costs, attorneys’
fees, costs and expenses and liabilities incurred in the defense of any such
claim or any action or proceeding brought thereon; and in case any action or
proceeding be brought against SIRE by reason of any such claim, EPCO, upon
notice from SIRE, shall defend the same at EPCO expense.  EPCO as a material
part of the consideration to SIRE, hereby assumes all risk of damage to property
or injury to persons, in, upon or about the Leased Premises arising from any
cause (other than SIRE reckless, negligent or intentional
misconduct).  Notwithstanding the foregoing, EPCO shall have no obligation under
this Section 10(a) for property damage or personal injury arising directly or
indirectly from the Willful misconduct or negligent acts of SIRE, or its agents,
employees or contractors.
 
(b)           SIRE shall be responsible, hold harmless, indemnify and defend
EPCO for property damage or personal injury liability caused by the negligence
or Willful misconduct of SIRE at the SIRE Plant, provided, however, that SIRE
shall have no obligation under this Section 10(b) for property damage or
personal injury arising directly or indirectly from the Willful misconduct or
negligent acts of EPCO, or its agents, employees or contractors.
 
(c)           EPCO warrants and agrees to comply with any and all state and
federal laws including licensing requirements.  EPCO Will undertake, at its sole
cost and expense, all actions which may be necessary or required to comply, with
all federal, state, and local laws,
 

                                                                
 
5

--------------------------------------------------------------------------------

 





rules and regulations related to the use, condition, or occupancy of the EPCO
Plant Site or the construction of improvements thereon.
 
11.           Confidentiality and Non-Competition:
 
(a)           The Parties hereby acknowledge that in the course of engaging in
the sale and purchase of CO2 Gas contemplated by this Agreement, each Will have
access to Confidential Information which includes but is not limited to each
other’s business operations, the identity of customers, the quantity of Liquid
CO2 used by such customers, shipping records, pricing, customer lists,
production methods, technical and non-technical data, formulae, patterns,
compilations, programs, devices, methods, techniques, drawings, processes,
financial data, information regarding actual and potential customers of each
Party and actual and potential suppliers of each Party.  The Parties agree that
all such Confidential Information shall be kept secret and
confidential.  Notwithstanding the foregoing, the confidentiality obligations of
the receiving Party shall not extend to information that:
 
 
A.
is, as of the time of its disclosure, or thereafter becomes part of the public
domain through a source other than receiving Party;

 
 
B.
was known by the receiving Party as of the time of its disclosure;

 
 
C.
is independently developed by the receiving Party;

 
 
D.
is subsequently learned from a third party not under a confidentiality
obligation; or

 
 
E.
is required to be disclosed pursuant to court order or government authority,
whereupon the receiving Party shall provide advance notice to the disclosing
Party prior to such disclosure.

 
(b)           Notwithstanding the foregoing, the Parties recognize and
understand that SIRE will disclose information related to this Agreement
pursuant to U.S. Securities and Exchange Commission reporting requirements for
material contracts.
 
(c)           The Parties further acknowledge that violation of the provisions
of this Section shall constitute irreparable injury and shall entitle the
non-violating Party to temporary preliminary and/or permanent injunctive relief,
in addition to any other remedy at law or in equity.
 
12.           Insurance:
 
EPCO shall furnish SIRE certificates of insurance with thirty (30) days notice
of cancellation and/or change in coverage clause as evidence of the following
coverages with respect to the EPCO Plant:
 
(a)           Worker’s Compensation as prescribed by law and Employer’s
Liability Insurance with a limit of not less than $1,000,000 per person and
$1,000,000 per accident;
 

                                                             
 
6

--------------------------------------------------------------------------------

 





(b)           Comprehensive Public Liability and Automobile Liability, including
broad form contractual liability provision to cover any liability assumed by
EPCO under this Agreement, with a combined single limit of $5,000,000 Property
Damage and Bodily Injury,
 
13.           Assignment:
 
Subject to the terms and conditions set forth herein, the Parties agree that
this Carbon Dioxide Purchase and Sale Agreement shall be assignable by either
party and shall be binding upon the non-assigning Party.  The rights and
obligations of this Agreement shall bind and benefit any successors or assigns
of the parties.
 
14.           Termination:
 
Either party may, at its option, terminate this Agreement in the event of an
uncured material breach of this Agreement by the other party.  Such termination
may be effected only through written notice to the breaching party, which notice
shall specify the breach on which termination is based.  Following receipt of
such notice, the breaching party shall have ninety (90) days to cure such
breach.  The Agreement shall terminate, on notice given by the non-breaching
party, in the event such cure is not effected by the end of such period, or
longer period as determined by the non-breaching party.
 
EPCO agrees to maintain and repair at EPCO’s expense the entirety of the EPCO
Plant Site, to keep the entire EPCO Plant Site in good repair and condition and
at the termination of this Agreement to deliver the EPCO Plant Site to SIRE in
the same condition as at the date hereof, reasonable wear and tear
excepted.  EPCO shall have 180 days to relocate the CO2 Plant and return the
Plant Site the same condition as at the date hereof.
 
15.           Entire Agreement:
 
This Agreement and the Lease Agreement contain the entire agreement between the
Parties with respect to the subject matter herein, and there are no oral
promises, representations, or other warranties affecting them.  No amendment or
modifications of any of the terms and provisions of this Agreement shall be
binding upon either SIRE or EPCO unless the same be expressed in writing and
signed by both Parties.
 
16.           Miscellaneous:
 
(a)           Headings are for reference only, and do not affect the meaning of
any paragraph.
 
(b)           Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 

                                                             
 
7

--------------------------------------------------------------------------------

 



(c)           The failure of either Party to require strict compliance with any
of the terms and conditions of this Agreement in any one situation shall not
constitute a waiver of any of the terms and conditions of this Agreement.
 
17.           Notices:
 
Notices and other communications between the Parties hereto shall be in writing
(by mail, telex, telecopy or telegraph unless a particular mode is specified
herein), postage or transmission costs prepaid, and shall be addressed to the
Parties hereto the addresses set forth below:
 
To Southwest Iowa Renewable Energy, LLC:
10868 189th Street
Council Bluffs, IA  51503
Telephone:  (712) 366-0392
Fax  (712) 366-0394
 
TO EPCO:
EPCO Carbon Dioxide Products, Inc.
1811 Auburn Avenue
Monroe, Louisiana  71201
Telephone: (318) 361-0870
Fax:           (318)361-0047
 

All such Notices and communications shall be deemed effective on (i) the date of
transmission, if sent by telecopy or if sent by telex, with confirmed answer
back, or (ii) the date that is five (5) calendar days after the date on which
deposited or sent, if sent by mail or telegraph.  Each Party hereto may change
its address for purposes hereof by Notice given to the other Party in the manner
prescribed herein.
 
18.           Governing Law, Forum and Jurisdiction.
 
The validity, construction and enforcement of this Agreement shall be determined
in accordance with the laws of Iowa, without reference to its conflicts of laws
principles, and any action arising under this Agreement shall be brought
exclusively in Iowa.  Both parties consent to the personal jurisdiction of the
state courts located in Pottawattamie County, Iowa and federal courts located in
Iowa.
 
19.           Use of Site, Operation of Plant:
 
Subject to any regulatory requirements or limitations, SIRE shall provide EPCO
24/7 access to the Site for the operation and maintenance of its CO2 plant and
loading and shipping operations for the term of the agreement and any such
renewal.  The site shall consist of approximately 1-2 acres for the construction
and location of the CO2 plant, storage and loadout facilities.  The site shall
be determined by survey and will be as indicated in Exhibit A.  EPCO will pay
SIRE a nominal fee of $100 per year for use of the site during the term of the
agreement.  EPCO or its agents will be solely responsible for the production and
operation of the CO2 plant, including loading the Product from the Finished
Storage Tanks into trailer vehicles, trucks, and/or railcars.  In addition, EPCO
shall be provided sufficient parking for up to seven (7)
 

                                                             
 
8

--------------------------------------------------------------------------------

 
 
 
Liquid CO2 bulk truck/trailer transports.  EPCO shall follow the applicable
security and safety procedures established by SIRE.  EPCO shall maintain the
insurance coverages as indicated in Section 12 during the term of the
agreement.  EPCO will allow SIRE personnel access to the CO2 plant at any time
but do request prior notification before entry into the facility unless an
emergency situation arises.  The area needed for the CO2 plant and its
operations will be incorporated in the Survey indicated in Exhibit A.  EPCO
shall be responsible for any increase in property taxes relating to the real
property under lease by EPCO. EPCO will install a fence around the perimeter of
its leased site and shall provide for improvements to roadways and entrances
necessary to allow ingress and egress to the EPCO plant.
 
[SIGNATURES APPEAR ON FOLLOWING PAGE]
 
 
 
9

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed, this 5th day of April, 2013.
 
 
 
EPCO CARBON DIOXIDE PRODUCTS, INC.






By:           /s/ Charles D.
Craft                                                                
Charles D. Craft
Attest:


/s/ Melissa Tillman                                           
     Melissa Tillman




SOUTHWEST IOWA RENEWABLE ENERGY, LLC.








By:           /s/ Brian T.
Cahill                                                                
Brian T. Cahill
Attest:


/s/ Laura Schultz                                           
    Laura Schultz
 
 
 
 
 
 
 
 
 
 
 













                                                               
 
10

--------------------------------------------------------------------------------

 

EXHIBIT A
 
Survey
 

 
 
 

--------------------------------------------------------------------------------

 



EXHIBIT B
 
Raw Gas CO2 Specifications
 
Concentrations by Volume
 
Description
Specification
   
CO2
[*] % (mol)
02
[*] PPM
N2
[*] PPM
Ethanol
[*] PPM maximum
Acetaldehyde
[*] PPM maximum
Dimethyl Sulfide
[*] PPM maximum
Other Hydrocarbons
[*] PPM maximum
SO2
[*] PPM maximum
COS
[*] PPM maximum
H2S
[*] PPM maximum
Total Sulfur
[*] PPM maximum
   
Temperature
[*] degrees F at the Matchpoint at ____________ p.s.






 
EPCO Carbon Dioxide Products, Inc.
   
Signed:
       
Date:
         
Southwest Iowa Renewable Energy, LLC
   
Signed:
       
Date:
       


 
 
 

--------------------------------------------------------------------------------

 



EXHIBIT B
 
CO2 Pricing
 
1.
The base price for CO2 as measured by Section 5(a) of this agreement shall be as
stipulated in Section 3 b.  EPCO shall be billed each month, pursuant to
Section 6, at the base price indicated in 3b. the adjustment.

 
2.
The base price above shall be adjusted up , at the end of each month, based on a
comparison of EPCO’s “Actual Margin” as compared to the “Calculated
Margin”.  This difference shall be split [*]%-[*]% between the parties and will
result in an adjustment upwards if required, (payment by EPCO ).  See example
below.  The adjusted price shall be subject to the base price indicated in 3b.

 
3.
EPCO will provide Company by the 10th day of the month following the end of the
previous month with the calculation of the adjustment, Company will then invoice
EPCO with the additional payment if applicable, which shall be due pursuant
to-Section 6.

 
Actual Margin is defined as:
“[*].”
Calculated Margin is defined as:
“the average actual selling price for the month multiplied by a factor of [*] or
[*]%.
 
Example
Ex. 1
 
Ex. 2
 
Ex. 3
 
Ex. 4
 
Ex. 5
 
$/Ton
 
$/Ton
 
$/Ton
 
$/Ton
 
$/Ton
Actual Selling Price
60.00
 
55.00
 
55.00
 
50.00
 
40.00
Actual Delivered Cost
30.00
 
30.00
 
35.00
 
35.00
 
30.00
Actual Margin
30.00
 
25.00
 
20.00
 
15.00
 
10.00
Calculated Margin @[*]%
[*]
 
[*]
 
[*]
 
[*]
 
[*]
Margin Over(Under)
$           [*]
 
$          [*]
 
$          [*]
 
$           -
 
$        ([*])
Company's Price
Adjustment                                                      [*]
[*]
 
[*]
 
[*]
 
-
 
([*])
Base CO2-$/Ton
[*]
 
[*]
 
[*]
 
[*]
 
[*]
Adjustment
[*]
 
[*]
 
[*]
 
-
 
([*])
Adjusted CO2 Price-$/Ton
[*]
 
[*]
 
[*]
 
[*]
 
[*]
Floor Price - $/Ton
[*]
 
[*]
 
[*]
 
[*]
 
[*]
Final CO2 Price- $/Ton Greater of Adj. or Floor
$          [*]
 
$         [*]
 
$          [*]
 
$        [*]
 
$        [*]



 

Signed by:           Southwest Iowa Renewable Energy, LLC   EPCO Carbon Dioxide
Products, Inc.                       Date:                  

 



